Citation Nr: 1140401	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for uveitis, retinal tear and cataract, left eye.

2.  Whether new and material evidence was received in order to reopen a claim for service connection for diabetes mellitus, type II (diabetes).

3.  Entitlement to service connection for diabetes, including as secondary to sarcoidosis.

4.  Whether new and material evidence was received in order to reopen a claim for service connection for glaucoma.

5.  Entitlement to service connection for glaucoma, including as secondary to sarcoidosis and/or uveitis, retinal tear and cataract, left eye.

6.  Whether new and material evidence was received in order to reopen a claim for service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  However, the Veteran failed to appear for his hearing.  Therefore, his request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in April 2010, and the transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 30 percent for uveitis, retinal tear and cataract, left eye, service connection for diabetes, service connection for glaucoma, and whether new and material evidence was received in order to reopen a claim of service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for diabetes was previously denied in a rating decision that was dated in September 2002.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the September 2002 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for diabetes

3.  The Veteran's claim for service connection for glaucoma was initially denied in a rating decision dated in October 2000.  Service connection for glaucoma was again denied in a rating decision that was dated in September 2002.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

4.  The evidence received since the September 2002 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for diabetes


CONCLUSIONS OF LAW

1. The RO's rating decision in September 2002 denying service connection for diabetes and glaucoma is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has been received to reopen the claim of service connection for diabetes. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the claim of service connection for glaucoma. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the claims which are decided herein below, the Board finds that no further assistance in developing the facts pertinent to those claims is required at this time.  The assistance necessary to fully develop the Veteran's remaining claims is addressed in the remand portion of this decision.

 New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Diabetes

In a September 2002 rating decision , the RO denied service connection for the Veteran's diabetes because the Veteran's service treatment records did not indicate that the Veteran's diabetes began during his service and because there was no medical evidence of a relationship between his diabetes and medication that he took for his left eye.  The evidence considered at that time included the Veteran's service treatment records and VA treatment records for the time period from 1979 to 2001 as well as a written statement from the Veteran.  The Veteran did not timely file a notice of disagreement with the September 2002 decision, which then became final.  The Board therefore must first ascertain whether new and material evidence has been received.

In this case, evidence that was received since the September 2002 rating decision includes private treatment records, more recent VA treatment records, a January 2009 VA examination, a letter from the Veteran's physician, written statements that were submitted by the Veteran and his wife, and a transcript of the Veteran's testimony at the April 2010 DRO hearing.

The Veteran submitted an undated letter from his physician in which she indicated that the Veteran needs lifelong treatment with steroids due to his service connected sarcoidosis, and that these medications can cause weight gain and diabetes.  

At his April 2010 DRO hearing, the Veteran testified that his blood sugar readings got worse when he started taking steroid medications for sarcoidosis.

This evidence is new because it was not of record at the time of the prior denial of the Veteran's claim.  It is material because it goes to the reasons why the claim was previously denied and it raises a reasonable possibility of substantiating the Veteran's claim. 

Glaucoma

The Veteran was first denied service connection for glaucoma in an October 2000 rating decision because there was no medical evidence that the Veteran had glaucoma or that this disorder was related to his military service.  The Veteran again sought service connection for glaucoma, which was denied in a rating decision dated in September 2002.  The evidence considered at that time included the Veteran's service treatment records, VA treatment records for the period from 1979 through 2001.  Service connection was denied because the evidence did not show that glaucoma was present in service, and while VA treatment records indicated a history of glaucoma, this was not shown to be related to service.  The Veteran did not timely file a notice of disagreement with respect to this decision, and it became final.

Evidence received since the September 2002 rating decision includes private treatment records, more recent VA treatment records, two VA eye examinations, written statements submitted by the Veteran and his wife, and the Veteran's testimony at the April 2010 DRO hearing.

This evidence includes private treatment records indicating that the Veteran had end stage glaucoma in his left eye and glaucoma suspect in his right eye.  Although it is not entirely clear from the treatment records, some treatment records from the 1990s appear to indicate that the Veteran had glaucoma secondary to his retinal detachment in the left eye.  A December 2006 VA eye examination diagnosed glaucoma suspect in the right eye which needed further evaluation.  This examination also indicated that the Veteran's epiretinal membrane on the right side might be contributing to his visual problems.  A May 2009 VA eye examination noted that the Veteran's right eye was at risk for glaucoma due to a large disc to cup ratio and high-normal intraocular pressure but did not provide a diagnosis.  

This evidence is new because it was not of record at the time of the prior denial.  It is material because, taken together, it addresses the elements that were the subject of the prior denials and raises a reasonable possibility of substantiating the claim for service connection for glaucoma. 

ORDER

New and material evidence having been received, the claim for service connection for diabetes is reopened.

New and material evidence having been receiving, the claim for service connection for glaucoma is reopened.



REMAND

At a January 2009 VA examination, the Veteran reported that he was on Social Security Disability (SSD) because of his eye condition, sarcoidosis, depression, and degenerative disc disease.  Partial records from the Veteran's Social Security Administration (SSA) file were apparently submitted by the Veteran but it is clear that the few pages submitted by the Veteran do not constitute the entire SSA record.  The claims file does not indicate that any attempt was made to obtain the Veteran's SSA disability records, which may be relevant given that the Veteran is claiming service connection for an eye disorder as well as an increased rating for the eye disorder which is already service connected, and the Veteran indicated that one of the reasons that he was granted SSD was due to his eye problems.  The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA. VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2).

Furthermore, having been reopened, additional development is necessary with respect to the Veteran's claims for service connection for diabetes and glaucoma.  With respect to the Veteran's diabetes, he testified at the April 2010 DRO hearing that his diabetes got worse when he started taking prednisone for his sarcoidosis.  While a medical opinion was obtained regarding the relationship between the Veteran's sarcoidosis and diabetes, this opinion did not address aggravation.  

Similarly, the Board notes that a prior examination addressed secondary causation of hypertension, but did not address aggravation.  Although the Board normally does not have an obligation to obtain a medical opinion when a claim has not yet been reopened, the Board finds that as the RO already obtained an inadequate opinion, an attempt to obtain a better opinion is appropriate.  

With respect to the Veteran's eyes, the most recent complete VA examination was in December 2006; while another examination was performed in May 2009 it did not fully address the symptoms of the Veteran's left eye disability or whether there was any diagnosable abnormality in the Veteran's right eye.  That examination was focused on whether there was a relationship between the Veteran's left eye disorder and his depression and was incomplete as far as rating the eyes.  The December 2006 VA examination diagnosed "glaucoma suspect" in the right eye; it is unclear whether this is an actual disorder of the eye or merely a notation that glaucoma could manifest in the future.  With regard to the left eye, the Veteran testified at his April 2010 hearing that his problems with his left eye got worse and that his left eye might be removed.  Under these circumstances, a new examination of the Veteran's eyes should be conducted.  

Furthermore, given the other needed development herein, more recent treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his diabetes and his eyes since April 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO/AMC should contact the SSA and attempt to obtain the Veteran's SSA disability records.  If the records do not exist or cannot be obtained then this fact, as well as the efforts that were made to obtain the records, should be documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

3.  The Veteran should be scheduled for a new VA examination to determine the nature and etiology of his diabetes.  The examiner must review the claims file in conjunction with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's diabetes was caused by sarcoidosis or medication that was used to treat sarcoidosis, to include use in 1979 and in 2007 and later.  The examiner should specifically consider and address the Veteran's theory that he gained weight due to the prednisone he took for his sarcoidosis and that this led to the development of his diabetes.  The examiner should also provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's sarcoidosis, or the medication that is being used to treat his sarcoidosis, aggravated his diabetes.  Finally, the examiner should offer an opinion as to whether steroid use in 2007 or later aggravated the Veteran's hypertension.  A complete rationale should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, then he or she should explain why this is the case. 

4.  The Veteran should be scheduled for a VA eye examination to determine the current severity of his service-connected left eye disorder as well as the nature and etiology of any right eye disorder that he may have.  The examiner must review the claims file in conjunction with the report of examination.  All symptoms and functional effects of the Veteran's left eye disorder should be fully documented in the report of examination.  With respect to the right eye, the examiner should identify whether the Veteran presently has any disorder of the right eye.  If "glaucoma suspect" is diagnosed, then the examiner should explain what this term means and whether any further testing would be useful in clarifying the diagnosis.  If any right eye disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the disorder was caused or aggravated by the Veteran's service or a service connected disability, including sarcoidosis or uveitis, retinal tear, and cataract, left eye.  A complete rationale for the examiner's conclusions should be set forth in his or her report.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.  

5.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determination remains unfavorable, or less than fully favorable, to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


